Citation Nr: 1604666	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for arthritis of the right knee with limitation of flexion, currently rated as 20 percent disabling.

2.  Entitlement to an earlier effective date, prior to August 27, 2014, for the 20 percent disability rating for arthritis of the right knee with limitation of flexion.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to May 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), as well as January 2012 and May 2012 rating decisions of the San Diego, California VA RO.

The March 2009 rating decision denied the Veteran's claims for an increased rating for right knee arthritis and an earlier effective date for recurrent subluxation of the left knee.  See VBMS Rating Decision - Narrative 3/6/09.  The Veteran disagreed with this decision.  See VBMS Notice of Disagreement 6/1/09.  A statement of the case was issued and the Veteran perfected his appeal by submitting a substantive appeal.  See VBMS Statement of the Case (SOC) 2/5/10 and VBMS VA 9 Appeal to Board of Appeals 5/4/10.

The March 2011 Board decision, in relevant part, granted a separate 10 percent rating for decreased sensation L4-5 dermatomes, right lower extremity, denied increased ratings for right knee arthritis based on limitation of flexion and recurrent subluxation of the left knee, dismissed the issue of an early effective date for the initial rating for recurrent subluxation of the left knee, remanded the issue of TDIU further development, and remanded the issues of disability rating and effective date for right knee arthritis based upon limitation of extension for issuance of a statement of the case.  See VBMS Remand BVA or CAVC 3/14/11.

In a January 2012 rating decision, the award of service connection for decreased sensation L4-5 dermatomes, right lower extremity, with a 10 percent rating effective January 20, 2005 was effectuated.  See VBMS Rating Decision - Narrative 1/13/12.  Additionally, TDIU and eligibility for Dependents' Educational Assistance (DEA) benefits were granted effective January 19, 2011.  See id.  The Veteran disagreed with this decision.  See VBMS Notice of Disagreement 3/18/13.  A statement of the case was issued and the Veteran perfected his appeal by submitting a substantive appeal.  See VBMS Statement of the Case (SOC) 11/5/13 and VBMS VA 9 Appeal to Board of Appeals 12/27/13.

In a May 2012 rating decision, clear and unmistakable error was found in the evaluation of arthritis, right knee, with limitation of extension and this rating was retroactively increased to 10 percent effective March 7, 2002.  A noncompensable evaluation was assigned from January 28, 2008, a 30 percent rating was assigned from October 17, 2009, and a 40 percent rating was assigned from May 31, 2011.  See VBMS Rating Decision - Narrative 5/2/12.  In March 2012, the Veteran disagreed with this rating decision.  See VBMS Notice of Disagreement 3/18/12.  A statement of the case was issued and the Veteran perfected his appeal by submitting a substantive appeal.  See VBMS Statement of the Case (SOC) 4/11/14 and VBMS VA 9 Appeal to Board of Appeals 6/2/14.

In a September 2014 rating decision, the Veteran's rating for right knee arthritis with limitation of flexion was increased to 20 percent effective August 27, 2014, his rating for right knee arthritis with limitation of extension was decreased to 10 percent effective August 27, 2014, and a separate 10 percent rating for limitation of extension of the left knee was awarded effective August 27, 2014.  See VBMS Rating Decision - Narrative 9/16/14.  The Veteran has disagreed with that rating decision.  See VBMS Notice of Disagreement 3/11/15.

In July 2015, the Board restored the 40 percent rating for arthritis of the right knee with limitation of extension effective August 27, 2014; granted a disability rating of 40 percent for arthritis of the right knee with limitation of extension is granted effective October 17, 2009; granted TDIU effective August 1, 2003; granted DEA benefits effective August 1, 2003; denied a disability rating in excess of 10 percent for arthritis of the right knee with limitation of extension, prior to January 28, 2008; denied a compensable disability rating for arthritis of the right knee with limitation of extension, prior to October 17, 2009; and remanded the issues of an increased disability rating for right knee arthritis with limitation of flexion and an earlier effective date for the 20 percent disability rating assigned for limitation of flexion of the right knee for issuance of a statement of the case.  See VBMS BVA Decision 7/8/15.  To date, no such statement of the case has been issued.  Nevertheless, this claim was returned to the Board's docket in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the July 2015 remand, in a September 2014 rating decision, the RO denied an increased disability rating for arthritis of the right knee with limitation of flexion, and entitlement to an earlier effective date, earlier than August 27, 2014, for the 20 percent disability rating for arthritis of the right knee with limitation of flexion.  See VBMS Rating Decision - Narrative 9/16/14.

The Veteran filed a notice of disagreement with this rating decision in March 2015.  See VBMS Notice of Disagreement 3/11/15.  To date, the Veteran has not been issued a statement of the case on these matters.

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to an increased disability rating for arthritis of the right knee with limitation of flexion, and entitlement to an earlier effective date for the grant of a 20 percent disability rating for arthritis of the right knee with limitation of flexion. The Veteran and his attorney must be advised of the time limit in which he may file a substantive appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

